REASONS FOR ALLOWANCE
Claims 9-11 and 13-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter: As discussed in Applicant’s Remarks, the previously indicated allowable subject matter of allowable claim 16 was incorporated into independent claim 9.  The specific limitations of “wherein the fuel tank is disposed in front of the radiator in the vehicle fore-and-aft direction when viewed from the side, and the canister is disposed on one side, in a vehicle width direction, of the fuel tank and within a width of the fuel tank in the vehicle fore-and-aft direction when viewed from the side” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/MICHAEL R STABLEY/Examiner, Art Unit 3611                           

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611